     Case 2:20-cv-00616-TLN-DB Document 14 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL TRAVON WILLIAMS,                          No. 2:20-cv-0616 DB P
12                        Plaintiff,
13             v.                                       ORDER AND
14    YASSER MANSOUR, et al.,                           FINDINGS & RECOMMENDATIONS
15                        Defendants.
16

17            By order filed November 12, 2020, plaintiff’s complaint was screened and found to state a

18   cognizable Eighth Amendment medical indifference claim against Dr. Mansour and an

19   Americans with Disabilities Act claim against Gilbert Williams. Plaintiff’s remaining claims were

20   not cognizable as pled. Plaintiff was then granted thirty days to provide notice as to whether he

21   wished to proceed with the complaint as screened, to stand on his complaint, or to dismiss this

22   action entirely. Plaintiff was subsequently granted an extension of time to respond to the

23   screening order. The deadline to file a response has now passed, and plaintiff has not filed an

24   amended complaint or otherwise responded to the court’s order.

25            Accordingly, IT IS HEREBY ORDERED that a district judge be assigned to this case; and

26            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

27   failure to comply with a court order and failure to prosecute. See Local Rule 110; Fed. R. Civ. P.

28   41(b).
                                                       1
      Case 2:20-cv-00616-TLN-DB Document 14 Filed 03/22/21 Page 2 of 2


 1             These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court and serve a copy on all parties. Such a document should be captioned “Objections

 5   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 6   objections within the specified time may waive the right to appeal the District Court’s order.

 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: March 20, 2021

 9

10

11
     /DLB7;
12   DB/Inbox/Routine/will0616.fta

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
